Exhibit 10.36

 

Renault & Handley

 

INDUSTRIAL & COMMERCIAL REAL ESTATE

 

PARTIES

  

This Lease, dated the 14th day of May, 2003 for reference purposes only, is
entered into by and between

Renault & Handley Employees Investment Co.

and

Durect Corporation, a Delaware corporation

hereinafter referred to respectively as “Lessor” and “Lessee”, without regard to
number or gender.

PREMISES

  

WITNESSETH: That Lessor hereby leases to Lessee, and Lessee hires from Lessor,
those certain premises, hereinafter referred to as “the Premises,” situated in
the City of Cupertino, County of Santa Clara, State of California, and more
particularly described as follows:

 

An approximate 20,100 square foot office/R&D building, and the lot on which it
is situated, commonly described as 10260 Bubb Road.

USE

  

The Premises shall be used and occupied by Lessee solely for the following
purposes:

 

General office and administration and for the research, development and
manufacture of pharmaceutical and medical device products and for no other
purpose without the prior written consent of Lessor.

TERM

   The term shall be for Forty Nine (49) months commencing on the 1st day of
January, 2005, and ending on the 28th day of February, 2009.

RENTAL

  

Base Monthly Rent shall be payable to the Lessor without defense, deduction or
offset at the address set forth in paragraph 22 below, or at such other place or
places as may be designated from time to time by the Lessor, in the following
amounts:

 

Thirty One Thousand One Hundred Fifty Five and no/100ths Dollars ($31,155.00)
shall be due January 1, 2005 and on the first day of each and every succeeding
month to and including December 1, 2005. Thirty Two Thousand Two Hundred Forty
Five and 42/100ths Dollars ($32,245.42) shall be due on January 1, 2006 and on
the first day of each and every succeeding month to and including December 1,
2006. Thirty Three Thousand Three Hundred Seventy Four and 00/100ths Dollars
($33,374.00) shall be due on January 1, 2007 and on the first day of each and
every succeeding month to and including December 1, 2007. Thirty Four Thousand
Five Hundred Forty Two and 09/100ths Dollars ($34,542.09) shall be due on
January 1, 2008 and on the first day of each and every succeeding month to and
including February 1, 2009.

 

Base Monthly Rent shall be paid monthly in advance. In addition, Lessee shall
pay to Lessor with the Base Monthly Rent, as additional rent, a monthly
management fee equal to three percent (3%) of the Base Monthly Rent. All other
costs and charges payable by Lessee in accordance with the terms of this Lease
(including property taxes, insurance premiums and maintenance costs) shall be
deemed to be additional rent.



--------------------------------------------------------------------------------

SECURITY DEPOSIT

   Lessee has deposited with Lessor $60,300.00 as security for the full and
faithful performance of each and every term, provision, covenant and condition
of this Lease (see attached Exhibit B). In the event Lessee defaults with
respect to any of the terms, provisions, covenants or conditions of this Lease,
including, but not limited to the payment of rent, Lessor may use, apply or
retain the whole or any part of such security for the payment of any rent in
default or for any other sum which Lessor may spend or be required to spend by
reason of Lessee’s default. If Lessor uses any portion of the security deposit
to cure any default by Lessee hereunder, Lessee shall replenish the security
deposit to the original amount within ten (10) days of written notice from
Lessor. Lessee’s failure to do so shall constitute a material breach of this
Lease as well as an “Event of Default”. Should Lessee faithfully and fully
comply with all of the terms, provisions, covenants and conditions of this
Lease, the security or any balance thereof shall be returned to Lessee or, at
the option of Lessor, to the last assignee of Lessee’s interest in this Lease at
the expiration of the term hereof. Lessee shall not be entitled to any interest
on said security deposit. Lessor shall not be required to keep the aforesaid
deposit in a separate account but may commingle said funds with Lessor’s other
accounts.

ACCEPTANCE

OF

PREMISES AND

CONSENT TO

SURRENDER

   The Lessee accepts the Premises from Lessor in its “as is”, “where is”
condition without warranty. Lessor has made no representations or warranties
respecting the Premises and Lessee has investigated and inspected the Premises
and has satisfied itself that the Premises are suitable for the Lessee’s
intended use thereof and are in compliance with applicable laws and codes.
Lessor shall have no obligation to contribute toward any improvements to the
Premises whatsoever. The Lessee agrees on the last day of the term hereof, or on
sooner termination of this Lease, to surrender to Lessor the Premises, which
shall, except as otherwise provided in paragraph 8 below, include all
alterations, additions, and improvements which may have been made in, to, or on
the Premises by Lessor or Lessee, in the same condition as at Lessee’s entry
into the Premises excepting damage caused by casualty (which shall be dealt with
pursuant to paragraphs 10 and 24 of this Lease) and for such wear and tear as
would be normal for the period of the Lessee’s occupancy. The Lessee, on or
before the end of the term or sooner termination of this Lease, shall remove all
Lessee’s personal property and trade fixtures from the premises and all property
not so removed shall be deemed to be abandoned by the Lessee. If the Premises
are not surrendered at the end of the term or sooner termination of this Lease,
the Lessee shall indemnify the Lessor against loss or liability resulting from
delay by the Lessee in so surrendering the Premises including, without
limitation, any claims made by any succeeding tenant founded on such delay.

USES

PROHIBITED

   Lessee shall not commit, or suffer to be committed, any waste upon the
Premises, or any nuisance, or other act or thing which may disturb the quiet
enjoyment of any other tenant in or around the buildings in which the Premises
may be located, or allow any sale by auction upon the Premises, or allow the
Premises to be used for any improper, immoral, unlawful or objectionable
purpose, or place any loads upon the floor, walls, or roof which



--------------------------------------------------------------------------------

     endanger the structure, or place any harmful liquids in the drainage system
of the building. No waste materials or refuse shall be dumped upon or permitted
to remain upon any part of the Premises outside of the building proper. No
materials, supplies, equipment, finished products or semi-finished products, raw
materials or articles of any nature shall be stored upon or permitted to remain
on any portion of the Premises outside of the buildings proper, with the
exception of Lessee’s chemical storage shed provided it meets with the
requirements of all governing authorities.

ALTERATIONS

AND

ADDITIONS

   Lessee shall make no alterations, additions or improvements to the Premises
or any part thereof (collectively “Alterations”) without first obtaining the
prior written consent of the Lessor. All Alterations shall be in accordance with
plans and specifications approved by Lessor and shall be carried out by a
reputable licensed contractor and in compliance with all applicable laws, codes,
rules and regulations. The Lessor may impose as a condition to the aforesaid
consent such additional requirements as Lessor may deem necessary in Lessor’s
reasonable discretion, including without limitation requirements respecting the
manner in which the work is done, Lessor’s right of approval of the contractor
by whom the work is to be performed, and the times during which it is to be
accomplished. Upon written request of Lessor, to be given concurrent with
Lessor’s consent, prior to the expiration or earlier termination of the Lease,
Lessee will remove any or all Alterations installed by or for Lessee. All
Alterations not specified to be removed shall at the expiration of earlier
termination of the lease become the property of the Lessor and remain upon and
be surrendered with the Premises. All movable furniture, business and trade
fixtures, to include any modular clean rooms installed by Lessee, and machinery
and equipment shall remain the property of the Lessee and may be removed by the
Lessee at any time during the Lease term. Items which are not to be deemed as
movable furniture, business and trade fixtures, or machinery and equipment shall
include heating, lighting, electrical systems, air conditioning, non modular or
non movable partitioning, carpeting, or any other installation which has become
an integral part of the Premises. The Lessee will give the Lessor five (5)
business days notice prior to the commencement of any Alterations work and will
at all times permit notices of non-responsibility to be posted and to remain
posted until the completion of Alterations. MAINTENANCE OF PREMISES    Lessee
shall, at Lessee’s sole cost, keep and maintain the Premises and appurtenances
and every part thereof, including but not limited to, glazing, sidewalks,
plumbing, and electrical systems, any store front, exterior paint and all
components of the interior of the Premises in good order, condition, and repair.
Lessor shall, at Lessor’s sole cost and expense, maintain the structural
integrity of the exterior walls, and structural portions of the roof,
foundations and floors, except that Lessee shall pay, as additional rent, the
cost of any repairs or replacements necessitated by the negligence or wrongful
act of the Lessee or Lessee’s agents or employees. Lessor shall, at Lessee’s
sole cost and expense, maintain, repair and (if necessary in the judgment of
Lessor’s experts) replace the roof covering, HVAC system, landscaping and
parking lot surface (“Lessor’s Maintenance Services”) during the term of this
Lease, as may be extended. Lessee shall reimburse Lessor as Additional Rent the
cost incurred by Lessor in performing Lessor’s Maintenance Services, without
mark-up, within thirty (30) days after receipt of invoice from Lessor; provided,
however, that (except where replacement of the parking lot surface, landscaping,
roof or HVAC components are necessitated by the acts of the Lessee or Lessee’s
agents or employees, in which event Lessee shall pay the costs thereof in a lump
sum on demand), costs of replacement (as opposed to repair) of the foregoing
shall be amortized over the useful life thereof, and Lessee shall pay Lessor as
Additional Rent a monthly payment equal to the monthly amortization, together
with interest on the unamortized amount at an



--------------------------------------------------------------------------------

     annual rate equal to the then current prime interest rate plus two percent
(2%). Lessee expressly waives the benefits of any statute now or hereafter in
effect which would otherwise afford the Lessee the right to make repairs at
Lessor’s expense or to terminate this Lease because of Lessor’s failure to keep
the Premises in good order, condition or repair.

FIRE AND

EXTENDED

COVERAGE

INSURANCE

AND

SUBROGATION

  

Lessee shall not use, or permit the Premises, or any part thereof, to be used,
for any purposes other than that for which the Premises are hereby leased and no
use shall be made or permitted to be made on the Premises, nor acts done, which
will cause a cancellation of any insurance policy covering the Premises, or any
part thereof, nor shall Lessee sell or permit to be kept, used or sold, in or
about the Premises, any article which may be prohibited by the standard form of
fire insurance policies. Lessee shall, at its sole cost and expense, comply with
any and all requirements, pertaining to the Premises, of any insurance
organization or company, necessary for the maintenance of reasonable fire and
public liability insurance, covering said building and appurtenances.

 

10.1 Lessee shall, at its expense, obtain and keep in force during the term of
this Lease a policy of commercial general liability insurance (including cross
liability) insuring Lessee, Lessor, Lessor’s Officers, Lessor’s property manager
and Lessor’s lender, against any liability arising out of the condition, use,
occupancy or maintenance of the Premises. Evidence of coverage must be in the
form of a certificate of insurance accompanied by the appropriate additional
insured endorsements. Such insurance policy shall have a combined single limit
for both bodily injury and property damage in an amount not less than Two
Million and no/100ths Dollars ($2,000,000), which aggregate amount shall be
specific to the Premises. The limits of said insurance shall not limit the
liability of Lessee hereunder.

 

10.2 Lessee shall at its expense, keep in force during the term of this Lease, a
policy of fire and property damage insurance in a “special” form with a
sprinkler leakage endorsement, insuring Lessee’s inventory, fixtures, equipment
and personal property within the Premises for the full replacement value
thereof. Upon execution of this Lease and annually thereafter upon renewal of
such policies, Lessee shall provide Lessor with certificates of insurance,
together with appropriate endorsements, evidencing coverages the Lessee is
required to carry pursuant to 10.1 and 10.2. The policies shall provide for
thirty (30) days advance written notice of cancellation to Lessor and Lessor’s
lender.

 

10.3 Lessor shall maintain a policy of commercial general liability insurance
and a policy or policies of fire and property damage insurance in a “special”
form including rental interruption coverage, with sprinkler leakage and, at the
option of Lessor, earthquake endorsements, covering loss or damage to the
building, including Lessee’s leasehold improvements installed with the written
consent of Lessor, for the full replacement cost thereof.

 

10.4 Lessee shall pay to Lessor as additional rent, during the term hereof, upon
receipt of an invoice therefore, one hundred percent (100%) of the premiums and
deductibles (provided, the deductible amount shall be amortized over the useful
life of the improvement for which such insurance deductible is applicable and
Lessee shall only be obligated to reimburse Lessor for the amortized portion of
the deductible amount that occurs during the term of this Lease) for any
insurance obtained by Lessor pursuant to 10.3 above. Lessor may obtain such
insurance for the Premises separately, or together with other property which
Lessor elects to insure together under blanket policies of insurance. In such
case Lessee shall be liable for only such portion of the premiums for such
blanket policies as are allocable to the Premises. It is understood and agreed
that Lessee’s obligation under this paragraph shall be prorated to reflect the
Commencement Date and Expiration Date of the Lease.

 

10.5 Lessee and Lessor each hereby waive any and all rights of recovery against
the other, or against the officers, directors, employees, partners, agents and
representatives of the other, for loss of or damage to the property of the
waiving party or the property of others under its control, to the extent such
loss or damage is insured against under any insurance policy carried or required
to be carried by Lessor or Lessee hereunder. Each party shall notify their
respective insurance carriers of this waiver.



--------------------------------------------------------------------------------

ABANDONMENT    Lessee shall not abandon the Premises at any time during the
term; and if Lessee shall abandon or surrender the Premises, or be dispossessed
by process of law, or otherwise, any personal property belonging to Lessee and
left on the Premises shall be deemed to be abandoned, at the option of Lessor,
except such property as may be mortgaged to Lessor.

FREE FROM

LIENS

   Lessee shall keep the Premises and the property in which the Premises are
situated, free from any liens arising out of any work performed, materials
furnished, or obligations incurred by Lessee.

COMPLIANCE

WITH

GOVERNMENTAL REGULATIONS

   Lessee shall, at his sole cost and expense, comply with all statutes, codes,
ordinances, rules, regulations and other requirements of all Municipal, State
and Federal authorities (collectively, “Laws”) now in force, or which may
hereafter be in force, pertaining to the Premises, and shall faithfully observe
in the use of the Premises all Municipal ordinances and State and Federal
statutes now in force or which may hereafter be in force. The judgment of any
court of competent jurisdiction, or the admission of Lessee in any action or
proceeding against Lessee, whether Lessor be a party thereto or not, that Lessee
has violated, or that the Premises are not in compliance with, any Laws in the
use of the Premises, shall be conclusive of that fact as between Lessor and
Lessee. Lessee’s obligations under this paragraph 13 shall include the
obligation to make, at Lessee’s sole cost, any alterations or improvements to
the Premises which are required by applicable Laws, provided that (a) as to such
alterations or improvements which are not required by reason of Lessee’s
particular use of the Premises or by reason of other alterations or improvements
being undertaken by Lessee, Lessee shall only be required to pay an allocable
portion of the costs of such required alterations or improvements based on the
ratio of the remaining lease term to the useful life of such alterations or
improvements, and (b) Lessee shall not be required to pay any portion of the
cost of alterations or improvements which are legally required to be made as of
the date of this Lease and as to which Lessor receives notice of such
requirement prior to the date thirty (30) days after the date Lessor delivers
possession of the Premises to Lessee. INDEMNI-FICATION OF LESSOR    Neither
Lessor nor Lessor’s agents, nor any shareholder, constituent partner or other
owner of Lessor or any agent of Lessor, nor any contractor, officer, director or
employee of any thereof shall be liable to Lessee and Lessee waives all claims
against Lessor and such other persons for any injury to or death of any person
or for loss of use of or damage to or destruction of property in or about the
Premises by or from any cause whatsoever, unless caused solely by the gross
negligence or willful misconduct of Lessor, its agents or employees. Lessee
agrees to indemnify and hold Lessor, Lessor’s agents, the shareholders,
constituent partners and/or other owners of Lessor or any agent of Lessor, and
all contractors, officers, directors and employees of any thereof (collectively,
“Indemnitees”), and each of them, harmless from and to protect and defend each
Indemnitee against any and all claims, demands, suits, liability, damage or loss
and against all costs and expenses, including reasonable attorneys’ fees
incurred in connection therewith, (a) arising out of any injury or death of any
person or damage to or destruction of property occurring in, on or about the
Premises, from any cause whatsoever, unless caused solely by the gross
negligence or willful misconduct of such Indemnitee, or (b) occurring in, on or
about the Premises, when such claim, injury or damage is caused or allegedly
caused in whole or in part by the act, neglect, default, or omission of any duty
by Lessee, its former or current agents, contractors, employees, invitees, or
subtenants, or (c) arising from any failure of Lessee to observe or perform any
of its obligations hereunder. The provisions of this paragraph shall survive the
termination of this Lease with respect to any claims or liability occurring
prior to such termination.



--------------------------------------------------------------------------------

ADVERTISE-MENTS AND SIGNS    Lessee will not place or permit to be placed, in,
upon or about the Premises any unusual or extraordinary signs, or any signs not
approved by the city or other governing authority. The Lessee will not place, or
permit to be placed, upon the Premises, any signs, advertisements or notices
without the written consent of the Lessor first had and obtained, which consent
shall not be unreasonably withheld. Any sign so placed on the Premises shall be
so placed upon the understanding and agreement that Lessee will remove same at
the termination of the tenancy herein created and repair any damage or injury to
the Premises caused thereby, and if not so removed by Lessee then Lessor may
have same so removed at Lessee’s expense.

UTILITIES

   Lessee shall pay for all water, gas, heat, light, power, telephone service
and all other service supplied to the Premises. If the Premises are not served
by a separate water meter, Lessee shall pay to Lessor its share of the water
bill for the entire property covered by said bill and of which the Premises are
a part, as determined by Lessor based on square footage or other equitable
method.

ATTORNEY’S

FEES

   In case suit should be brought for the possession of the Premises, for the
recovery of any sum due hereunder, or because of the breach of any other
covenant herein, the losing party shall pay to the prevailing party a reasonable
attorney’s fee, which shall be deemed to have accrued on the commencement of
such action and shall be enforceable whether or not such action is prosecuted to
judgment.

DEFAULT AND

REMEDIES

  

The occurrence of any one or more of the following events (each an “Event of
Default”) shall constitute a breach of this Lease by Lessee:

 

(a) Lessee fails to pay any Base Monthly Rent or additional rent under this
Lease as and when it becomes due and payable and such failure continues for more
than ten (10) days; or

 

(b) Lessee fails to perform or breaches any other covenant of this Lease to be
performed or observed by Lessee as and when performance or observance is due and
such failure or breach continues for more than ten (10) days after Lessor gives
written notice thereof to Lessee; provided, however, that if such failure or
breach cannot reasonably be cured within such period of ten (10) days, an Event
of Default shall not exist as long as Lessee commences with due diligence and
dispatch the curing of such failure or breach within such period of ten (10)
days and, having so commenced, thereafter prosecutes with diligence and dispatch
and completes the curing of such failure or breach within a reasonable time; or

 

(c) Lessee files, or consents by answer or otherwise to the filing against it
of, a petition for relief or reorganization or arrangement or any other petition
in bankruptcy or for liquidation or to take advantage of any bankruptcy,
insolvency or other debtors’ relief law of any jurisdiction; makes an assignment
for the benefit of its creditors; or consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of Lessee or of any
substantial part of Lessee’s property; or

 

(d) A court or government authority enters an order, and such order is not
vacated within thirty (30) days, appointing a custodian, receiver, trustee or
other officer with similar powers with respect to Lessee or with respect to any
substantial part of Lessee’s property; or constituting an order for relief or
approving a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction; or
ordering the dissolution, winding-up or liquidation of Lessee; or

 

(e) Lessee abandons the Premises.



--------------------------------------------------------------------------------

    

18.1 If an Event of Default occurs, Lessor shall have the right at any time to
give a written termination notice to Lessee and, on the date specified in such
notice, Lessee’s right to possession shall terminate and this Lease shall
terminate. Upon such termination, Lessor shall have the right to recover from
Lessee:

 

(i) The worth at the time of award of all unpaid rent which had been earned at
the time of termination;

 

(ii) The worth at the time of award of the amount by which all unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Lessee proves could have been reasonably
avoided;

 

(iii) The worth at the time of award of the amount by which all unpaid rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such rental loss that Lessee proves could be reasonably avoided; and

 

(iv) All other amounts necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform all of Lessee’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom.

 

The “worth at the time of award” of the amounts referred to in clauses (i) and
(ii) above shall be computed by allowing interest at the maximum annual interest
rate allowed by law for business loans (not primarily for personal, family or
household purposes) not exempt from the usury law at the time of termination or,
if there is no such maximum annual interest rate, at the rate of twelve percent
(12%) per annum. The “worth at the time of award” of the amount referred to in
clause (iii) above shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%). For the purpose of determining unpaid rent under clauses (i), (ii)
and (iii) above, the rent reserved in this Lease shall be deemed to be the total
rent payable by Lessee under this Lease, including Base Monthly Rent, additional
rent and all other sums payable by Lessee under this Lease.

 

18.2 Even though Lessee has breached this Lease, this Lease shall continue in
effect for so long as Lessor does not terminate Lessee’s right to possession,
and Lessor shall have all of its rights and remedies, including the right,
pursuant to California Civil Code section 1951.4, to recover all rent as it
becomes due under this Lease. Acts of maintenance or preservation or efforts to
relet the Premises or the appointment of a receiver upon initiative of Lessor to
protect Lessor’s interest under this Lease shall not constitute a termination of
Lessee’s right to possession unless written notice of termination is given by
Lessor to Lessee.

 

18.3 The remedies provided for in this Lease are in addition to all other
remedies available to Lessor at law or in equity by statute or otherwise.

LATE

CHARGES AND

INTEREST

  

19. Lessee hereby acknowledges that late payment by Lessee to Lessor of rent and
other sums due hereunder will cause Lessor to incur costs not contemplated by
this lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed on Lessor by the terms of any mortgage or
trust deed covering the Premises. Accordingly, if any installment of rent or any
other sum due from Lessee shall not be received by Lessor or Lessor’s designee
within ten (10) days after such amount shall be due, Lessee shall pay to Lessor
a late charge equal to ten percent (10%) of such overdue amount. The parties
hereby agree that such late charge represents a fair and reasonable estimate of
the costs Lessor will incur by reason of late payment by Lessee. Acceptance of
such late charge by Lessor shall in no event constitute a waiver of Lessee’s
default with respect to such overdue amount, nor prevent Lessor from exercising
any of the other rights and remedies granted hereunder.

 

If any rent payable under the Lease remains delinquent for a period in excess of
ten (10) calendar days, then, in addition to any late charge payable, Lessee
shall pay to Lessor interest on any rent that is not so paid from the date due
until paid at the then maximum rate of interest not prohibited or made usurious
by Law.



--------------------------------------------------------------------------------

SURRENDER

OF LEASE

 

20. The voluntary or other surrender of this Lease by Lessee, or a mutual
cancellation thereof, shall not work a merger, and shall, at the option of
Lessor, terminate all or any existing subleases or subtenancies, or may, at the
option of Lessor, operate as an assignment to Lessor of any or all such
subleases or subtenancies.

TAXES

 

21. The Lessee shall be liable for all taxes levied against personal property
and trade or business fixtures. The Lessee also agrees to pay, as additional
rental, during the term of this Lease and any extensions thereof, all real
estate taxes plus the yearly installments of any special assessments which are
of record or which may become of record during the term of this lease. Within
ten (10) days after delivery to Lessee of a tax bill or Lessor’s invoice for
taxes, Lessee shall pay such taxes to the taxing authority or to Lessor, as
instructed by Lessor. If Lessee fails to pay such taxes within such 10-day
period, then Lessee shall pay, as additional rent, any late fees, penalties or
interest assessed by the taxing authorities. If the Premises are a portion of a
tax parcel or parcels and this Lease does not cover an entire tax parcel or
parcels, the taxes and assessment installments allocated to the Premises shall
be pro-rated on a square footage or other equitable basis, as calculated by the
Lessor. It is understood and agreed that the Lessee’s obligation under this
paragraph will be pro-rated to reflect the commencement and termination dates of
this Lease.

NOTICES

 

22. All notices to be given to Lessee may be given in writing personally, by
commercial overnight courier or by depositing the same in the United States
mail, postage prepaid, and addressed to Lessee at the said Premises, whether or
not Lessee has departed from, abandoned or vacated the Premises, and any other
address of Lessee set forth below. Notices given in accordance with this
paragraph shall be deemed received one business day after sent by commercial
overnight courier, three business days after being deposited in the United
States mail, or when delivered if delivered personally. All notices to be given
to Lessor may be given in writing personally or by depositing the same in the
United States mail, postage prepaid, and addressed to Lessor at the following
address or such other address as Lessor may, from time to time designate:

 

c/o Renault & Handley

2500 El Camino Real

Palo Alto, CA 94306

 

Lessee:

 

Durect Corporation

10240 Bubb Road

Cupertino, CA 95014

ENTRY BY

LESSOR

 

23. Lessee shall permit Lessor and his agents to enter into and upon the
Premises at all reasonable times for the purpose of inspecting the same or for
the purpose of maintaining the building in which the Premises are situated, or
for the purpose of making repairs, alterations or additions to any other portion
of said building, including the erection and maintenance of such scaffolding,
canopies, fences and props as may be required without any rebate of rent and
without any liability to Lessee for any loss of occupation or quiet enjoyment of
the Premises thereby occasioned; and shall permit Lessor and his agents, at any
time within ninety days prior to the expiration of this Lease, to place upon the
Premises any usual or ordinary “For Sale” or “For Lease” signs and exhibit the
Premises to prospective tenants at reasonable hours.

DESTRUCTION OF

PREMISES

 

24. In the event of a partial destruction of the Premises during the term of
this Lease from any cause covered by insurance carried, or required to be
carried, by Lessor under



--------------------------------------------------------------------------------

     this Lease, Lessor shall forthwith repair the same, provided such repairs
can be made within one hundred eighty (180) days under the laws and regulations
of State, Federal, County or Municipal authorities, but such partial destruction
shall in no way annul or void this Lease, except that Lessee shall be entitled
to a proportionate reduction of rent while such repairs are being made, such
proportionate reduction to be based upon the extent to which the making of such
repairs shall interfere with the business carried on by Lessee in the Premises.
If the cause of such repairs is not so covered by insurance, or if the repairs
cannot be made in one hundred eighty (180) days, Lessor may, at his option, make
same within a reasonable time, this Lease continuing in full force and effect
and the rent to be proportionately reduced as aforesaid in this paragraph
provided. In the event that Lessor does not so elect to make such repairs the
cause of which is not so covered by insurance or cannot be made in one hundred
eighty (180) days, or such repairs cannot be made under such laws and
regulations, this Lease may be terminated at the option of either party. In
respect to any partial destruction which Lessor is obligated to repair or may
elect to repair under the terms of this paragraph, the provision of Section
1932, Subdivision 2, and of Section 1933, Subdivision 4, of the Civil Code of
the State of California are waived by Lessee. In the event that the building in
which the Premises may be situated be destroyed to the extent of not less than
33 1/3% the replacement cost thereof, Lessor may elect to terminate this Lease,
whether the Premises be injured or not. A total destruction of the building in
which the Premises may be situated shall terminate this Lease. In the event of
any dispute between Lessor and Lessee relative to the provisions of this
paragraph, they shall each select an arbitrator, the two arbitrators so selected
shall select a third arbitrator and the three arbitrators so selected shall hear
and determine the controversy and their decision thereon shall be final and
binding upon both Lessor and Lessee, who shall bear the cost of such arbitration
equally between them. ASSIGNMENT AND SUBLET-TING   

25. The Lessee shall not assign, transfer, or hypothecate the leasehold estate
under this Lease, or any interest therein, and shall not sublet the Premises, or
any part thereof, or any right or privilege appurtenant thereto, or suffer any
other person or entity to occupy or use the Premises, or any portion thereof,
without, in each case, the prior written consent of the Lessor. Lessor shall not
unreasonably withhold its consent to a subletting or assignment. The Lessee
shall, by thirty (30) days written notice, advise the Lessor of its intent to
assign this Lease or sublet the Premises or any portion thereof for any part of
the term hereof. Within fifteen (15) days after receipt of Lessee’s notice,
which notice shall include a description of all of the material terms of such
assignment or subletting, and a reasonably detailed description of the proposed
assignee or sublessee and its business and financial condition, Lessor shall
either give approval to Lessee to assign the Lease or sublease the portion of
the Premises described in Lessee’s notice, or notify Lessee of Lessor’s
disapproval. In addition, Lessor shall have the right to terminate this Lease as
to the portion of the Premises described in Lessee’s notice on the date
specified in Lessee’s notice, but only in the event that Lessee proposes to
sublease the Premises or a portion thereof for the remainder of the Lease term.
If Lessee intends to assign this Lease or sublet the entire Premises and Lessor
elects to terminate this Lease, this Lease shall be terminated on the date
specified in Lessee’s notice. If, however, this Lease shall terminate pursuant
to the foregoing with respect to less than all the Premises, the rent, as
defined and reserved hereinabove shall be adjusted on a prorata basis to the
number of square feet retained by Lessee, and this Lease as so amended shall
continue in full force and effect. If the Lessor approves an assignment or
subletting, the Lessee may assign or sublet immediately after receipt of the
Lessor’s written approval. In the event Lessee is allowed to assign, transfer or
sublet the whole or any part of the Premises, with the prior written consent of
Lessor,



--------------------------------------------------------------------------------

    

then no assignee, transferee or sublessee shall assign or transfer this Lease,
either in whole or in part, or sublet the whole or any part of the Premises,
without also having obtained the prior written consent of the Lessor. In the
event of any approved assignment or subletting, Lessee shall pay to the Lessor,
as additional rental, fifty percent (50%) of all assignment proceeds and rents
received by the Lessee from its assignee or sublessee which are in excess of the
amount payable by the Lessee to the Lessor hereunder, after deducting the amount
of any market rate real estate brokerage commissions paid by Lessee in
connection with the assignment or subletting. A consent of Lessor to one
assignment, transfer, hypothecation, subletting, occupation or use by any other
person shall not release Lessee from any of Lessee’s obligations hereunder or be
deemed to be a consent to any subsequent similar or dissimilar assignment,
transfer, hypothecation, subletting, occupation or use by any other person. Any
such assignment, transfer, hypothecation, subletting, occupation or use without
such consent shall be void and shall constitute a breach of this Lease by Lessee
and shall, at the option of Lessor exercised by written notice to Lessee,
terminate this Lease. The leasehold estate under this Lease shall not, nor shall
any interest therein, be assignable for any purpose by operation of law without
the written consent of Lessor. As a condition to its consent, Lessor may require
Lessee to pay all expenses in connection with the assignment, and Lessor may
require Lessee’s assignee or transferee (or other assignees or transferees), not
to include sublessees however, to assume in writing all of the obligations under
this Lease.

 

Any dissolution, merger, consolidation, recapitalization or other reorganization
of Lessee, or the sale or other transfer in the aggregate over the term of the
Lease of a controlling percentage of the capital stock of Lessee (excluding
transfers over a national securities exchange), or the sale or transfer of all
or a substantial portion of the assets of Lessee, shall be deemed a voluntary
assignment of Lessee’s interest in this Lease; provided that, a merger,
consolidation, recapitalization, reorganization or sale of assets shall not
require Lessor’s consent hereunder nor be subject to this paragraph 25 unless
Lessee’s tangible net worth (determined in accordance with generally accepted
accounting principles) immediately after such transaction is less than Lessee’s
tangible net worth immediately prior to such transaction. The phrase
“controlling percentage” means the ownership of and the right to vote stock
possessing more than fifty percent of the total combined voting power of all
classes of Lessee’s capital stock issued, outstanding and entitled to vote for
the election of directors. If Lessee is a partnership, a withdrawal or change,
voluntary, involuntary or by operation of Law, of any general partner, or the
dissolution of the partnership, shall be deemed a voluntary assignment of
Lessee’s interest in this Lease. In the event that, through a merger, stock sale
or other transaction, Lessee becomes the subsidiary of any other entity (a
“parent”), Lessor shall have the right to require that the parent guaranty all
of Lessee’s obligations under the Lease pursuant to a form of guaranty
reasonably satisfactory to Lessor. Lessor acknowledges that Lessee shall have
licensees and consents to said licensees sharing a portion of the Premises with
Lessee under the same terms and conditions of this Lease agreement. Lessee shall
remain responsible for any and all actions performed by such licensees during
the Lease term.

CONDEM-

NATION

  

26. If any part of the premises shall be taken for any public or quasi-public
use, under any statute or by right of eminent domain or private purchase in lieu
thereof, and a part thereof remains which is susceptible of occupation hereunder
as reasonably determined by Lessee, this Lease shall, as to the part so taken,
terminate as of the date title shall vest in the condemnor or purchaser, and the
rent payable hereunder shall be adjusted so that the Lessee shall be required to
pay for the remainder of the term only such portion of such rent as the value of
the part remaining after such taking bears to the value of the entire Premises
prior to such taking; but in such event Lessor shall have the option to
terminate this Lease as of the date when title to the part so taken vests in the
condemnor or purchaser or after condemnation is awarded but before transfer of
title, at Lessee’s election. If all of the premises, or such part thereof be
taken so that there does not remain a portion susceptible for occupation
hereunder as reasonably determined by Lessee, this Lease shall thereupon
terminate. If a part or all of the Premises be taken, all compensation awarded
upon such taking shall go to the Lessor and the Lessee shall have no claim
thereto.



--------------------------------------------------------------------------------

EFFECT OF CONVEYANCE   

27. The term “Lessor” as used in this Lease, means only the owner for the time
being of the land and building containing the Premises, so that, in the event of
any sale of said land or building, the Lessor shall be and hereby is entirely
freed and relieved of all covenants and obligations of the Lessor hereunder, and
it shall be deemed and construed, without further agreement between the parties
and the purchaser at any such sale, that the purchaser of the building has
assumed and agreed to carry out any and all covenants and obligations of the
Lessor hereunder. If any security be given by the Lessee to secure the faithful
performance of all or any of the covenants of this Lease on the part of the
Lessee, the Lessor may transfer and deliver the security, as such, to the
purchaser at any such sale, and thereupon the Lessor shall be discharged from
any further liability in reference thereto.

SUBORDI-NATION   

28. Lessee agrees that this Lease shall be subject and subordinate to any
mortgage, deed of trust or other instrument of security which has been or shall
be placed on the land and building or land or building of which the Premises
form a part, and this subordination is hereby made effective without any further
act of Lessee. The Lessee shall, at any time hereinafter, on demand, execute any
instruments, releases, or other documents that may be required by any mortgagee,
mortgagor, or trustor or beneficiary under any deed of trust for the purpose of
subjecting and subordinating this Lease to the lien of any such mortgage, deed
of trust or other instrument of security, and the failure of the Lessee to
execute any such instruments, releases or documents, shall constitute a default
hereunder. Notwithstanding Lessee’s obligations, and the subordination of the
Lease, under this paragraph 28, no mortgagee, trustee or beneficiary under any
deed of trust or other instrument of security which may be placed on the
Premises shall have the right to terminate the Lease or disturb Lessee’s
occupancy thereunder so long as no Event of Default has occurred and is
continuing under this Lease.

WAIVER

  

29. The waiver by Lessor of any breach of any term, covenant or condition,
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition therein contained. The subsequent acceptance of rent hereunder by
Lessor shall not be deemed to be a waiver of any preceding breach by Lessee of
any term, covenant or condition of this Lease, other than the failure of Lessee
to pay the particular rental so accepted, regardless of Lessor’s knowledge of
such preceding breach at the time of acceptance of such rent.

HOLDING OVER   

30. Any holding over after the expiration or other termination of the term of
this Lease with the written consent of Lessor, shall be construed to be a
tenancy from month to month, at a rental to be negotiated by Lessor and Lessee
prior to the expiration of said term, and shall otherwise be on the terms and
conditions herein specified, so far as applicable. Any holding over after the
expiration or other termination of the term of this Lease without the written
consent of Lessor shall be construed to be a tenancy at sufferance on all the
terms set forth herein, except that the Base Monthly Rent shall be an amount
equal to one hundred fifty (150%) of the Base Monthly Rent payable by Tenant
immediately prior to such holding over, or the fair market rent for the Premises
as of such date, whichever is greater.

SUCCESSORS AND

ASSIGNS

  

31. The covenants and conditions herein contained shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto; and all of the parties
hereto shall be jointly and severally liable hereunder.



--------------------------------------------------------------------------------

TIME

  

32. Time is of the essence of this Lease.

MARGINAL CAPTIONS; COMPLETE AGREEMENT; AMENDMENT   

33. The marginal headings or titles to the paragraphs of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part thereof. This instrument contains all of the
agreements and conditions made between the parties hereto and may not be
modified orally or in any other manner than by an agreement in writing signed by
all of the parties hereto or their respective successors in interest.

ENVIRON-MENTAL OBLIGATIONS   

34. Lessee’s obligations under this Paragraph 34 shall survive the expiration or
termination of this Lease.

 

34.1 As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter-Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes § 25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal. Health
& Safety code § 25249.5 et seq., (l) Hazardous Substances Underground Storage
Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources Law, Cal.
Health & Safety Code § 39000 et seq., and (n) regulations promulgated pursuant
to said laws or any replacement thereof, or as similar terms are defined in the
federal, state and local laws, statutes, regulations, orders or rules. The term
“Hazardous Materials” shall also mean any and all other biohazardous wastes and
substances, materials and wastes which are, or in the future become, regulated
under applicable Laws for the protection of health or the environment, or which
are classified as hazardous or toxic substances, materials or wastes, pollutants
or contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision. The term “Hazardous
Materials” shall include, without limitation, (i) trichloroethylene,
tetrachloroethylene, perchloroethylene and other chlorinated solvents, (ii) any
petroleum products or fractions thereof, (iii) asbestos, (iv) polychlorinted
biphenyls, (v) flammable explosives, (vi) urea formaldehyde, (vii) radioactive
materials and waste, and (viii) materials and wastes that are harmful to or may
threaten human health, ecology or the environment.

 

34.2 Notwithstanding anything to the contrary in this Lease, Lessee, at its sole
cost, shall comply with all Laws relating to the storage, use and disposal of
Hazardous Materials; provided, however, that Lessee shall not be responsible for
contamination of the Premises by Hazardous Materials existing as of the date the
Premises are delivered to Lessee unless caused by Lessee. Lessee shall not
store, use or dispose of any Hazardous Materials except for those Hazardous
Materials (“Permitted Materials”) which are (a) listed in a Hazardous Materials
management plan (“HMMP”) which Lessee shall submit to appropriate governmental
authorities as and when required under applicable Laws, and (b) are either
normal quantities of ordinary office supplies or are approved in writing by
Lessor. Lessee may use, store and dispose of Permitted Materials provided that
(i) such Permitted Materials are used, stored, transported, and disposed of in
strict compliance with applicable Laws, and (ii) such Permitted Materials shall
be limited to the materials listed on and may be used only in the quantities
specified in the HMMP. In no event shall Lessee cause or permit to be discharged
into the plumbing or sewage system of the Premises or onto the land underlying
or adjacent to the Premises any Hazardous Materials. If the presence of
Hazardous Materials on the Premises caused or permitted by Lessee results in
contamination or deterioration of water or soil, then Lessee shall promptly take
any and all action necessary to clean up such contamination, but the foregoing
shall in no event be deemed to constitute permission by Lessor to allow the
presence of such Hazardous Materials.

 

34.3 Lessee shall immediately notify Lessor in writing of:

 

Any enforcement, cleanup, removal, or other governmental or regulatory action
instituted, completed or threatened against Lessee related to any Hazardous
Materials;



--------------------------------------------------------------------------------

   

Any claim made or threatened by any person against Lessee or the Premises
relating to damage, contribution, cost recovery compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and,

 

Any reports made to any environmental agency arising out of or in connection
with any Hazardous Materials in, discharged at, or removed from the Premises,
including any complaints, notices, warnings or asserted violations in connection
therewith.

 

Lessee shall also supply to Lessor as promptly as possible, and in any event
within five (5) business days after Lessee first receives or sends the same,
with copies of all claims, reports, complaints, notices, warnings or asserted
violations related in any way to the existence of Hazardous Materials at, in,
under or about the Premises or Lessee’s use thereof. Lessee shall, upon Lessor’s
request, promptly deliver to Lessor copies of any documents or information
relating to the use, storage or disposal of Hazardous Material on or from the
Premises.

 

34.4 Upon termination or expiration of the Lease, Lessee at its sole expense
shall cause all Hazardous Materials placed in or about the Premises, by Lessee,
its agents, contractors, or invitees, and all installations (whether interior or
exterior) made by or on behalf of Lessee relating to the storage, use, disposal
or transportation of Hazardous Materials to be removed from the property and
transported for use, storage or disposal in accordance and compliance with all
Laws and other requirements respecting Hazardous Materials used or permitted to
be used by Lessee. Lessee shall also apply for and shall obtain from all
appropriate regulatory authorities (including any applicable fire department or
regional water quality control board) all permits, approvals and clearances
necessary for the closure of the Premises and shall take all other actions as
may be required to complete the closure of the Premises. In addition, prior to
vacating the Premises, Lessee shall undertake and submit to Lessor an
environmental site assessment from an environmental consulting company
reasonably acceptable to Lessor which site assessment shall evidence Lessee’s
compliance with this Paragraph 34.

 

34.5 At any time prior to expiration of the Lease term, subject to reasonable
prior notice (not less than forty-eight (48) hours) and Lessee’s reasonable
security requirements and provided such activities do not unreasonably interfere
with the conduct of Lessee’s business at the Leased Premises, Lessor shall have
the right to enter in and upon the Premises in order to conduct appropriate
tests of water and soil to determine whether levels of any Hazardous Materials
in excess of legally permissible levels has occurred as a result of Lessee’s use
thereof. Lessor shall furnish copies of all such test results and reports to
Lessee and, at Lessee’s option and cost, shall permit split sampling for testing
and analysis by Lessee. Such testing shall be at Lessee’s expense if Lessor has
a reasonable basis for suspecting and confirms the presence of Hazardous
Materials in the soil or surface or ground water in, on, under, or about the
Premises, which has been caused by or resulted from the activities of Lessee,
its agents, contractors, or invitees.

 

34.6 Lessor may voluntarily cooperate in a reasonable manner with the efforts of
all governmental agencies in reducing actual or potential environmental damage.
Lessee shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation. Lessee agrees at
all times to cooperate fully with the requirements and recommendations of
governmental agencies regulating, or otherwise involved in, the protection of
the environment.

 

34.7 Lessee shall indemnify, defend by counsel reasonably acceptable to Lessor,
protect and hold Lessor and each of Lessor’s partners, employees, agents,
attorneys, successors, and assignees, free and harmless from and against any and
all claims, damages, liabilities, penalties, forfeitures, losses or expenses
(including reasonable attorney’s fees) or death of or injury to any person or
damage to any property whatsoever arising from or caused in whole or in part,
directly or indirectly by (A) the presence in, or under or about the Premises or
discharge in or from the Premises of any Hazardous Materials caused by Lessee,
its agents, employees, invitees, contractors, assignees, or Lessee’s use,
analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the leased Premises, or (B) Lessee’s failure to comply with any Hazardous
Materials Law. Lessee’s obligations hereunder shall include, without limitation,
whether foreseeable or unforeseeable, all costs, of any required or necessary
repair, cleanup or detoxification or decontamination of the Premises, and the
preparation and implementation of any closure, remedial action or other required
plans in connection therewith, and shall survive the expiration or earlier
termination of the term of this Lease. For purposes of indemnity provision
hereof, any actions or omissions of Lessee or by employees, agents, assignees,
contractors or subcontractors of Lessee or others acting for or on behalf of
Lessee (whether or not they are negligent, intentional, willful or unlawful)
shall be strictly attributable to Lessee.



--------------------------------------------------------------------------------

LESSOR’S

RIGHT TO

PERFORM

  

35. If Lessee shall fail to perform any obligation or covenant pursuant to this
Lease within a reasonable period of time (not to exceed 15 days) following
notice from Lessor to do so, then Lessor may, at its election and without
waiving any other remedy it may otherwise have under this Lease or at law,
perform such obligation or covenant and Lessee shall pay to Lessor, as
Additional Rent, the costs incurred by Lessor in performing such obligation or
covenant.

OPTION TO EXTEND   

36. The Lessee is granted the option of renewing this Lease for a five (5) year
period to commence on March 1st, 2009. All the terms and conditions of this
Lease shall govern the extension period excepting the Base Monthly Rent which
shall be at 95% of fair market value and this option to renew. The Base Monthly
Rent shall be renegotiated using the following procedure: The Base Monthly Rent
for the option period is to be the average rental for similar buildings as to
size, improvements and number of parking spaces in the general vicinity of the
herein demised Premises. Only rentals which have been negotiated within a period
of twelve (12) months prior to the exercise date of this option shall be
considered for comparison purposes. In order to exercise this option, Lessee
must give written notice to the Lessor a minimum of ninety (90) and a maximum of
one hundred eighty (180) days prior to March 1, 2009. This option is personal to
Durect Corporation and is not transferable to any other entity without the
express written consent of the Lessor.

 

Lessor and Lessee shall negotiate FMV within thirty (30) days following Lessee’s
written notice as set forth above. In the event Lessor and Lessee cannot agree
upon FMV within the thirty-day period set forth above, then each party shall
within five (5) days, appoint a licensed commercial real estate broker who is
active in commercial and industrial leasing in Cupertino and the two brokers so
appointed shall meet within twenty-one (21) days of the second broker’s
appointment to make a determination of FMV. The determination of the brokers as
set forth herein shall be binding upon Lessor and Lessee. If the two brokers
cannot reach agreement within five (5) days of their initial meeting, then the
two shall immediately thereafter appoint a third broker with the same
qualifications and within twenty-one (21) days of the third brokers’
appointment, all three brokers shall meet to make a determination of FMV. If
agreement cannot be reached, then the two closest opinions of FMV shall be
averaged, and the resulting figure shall become the Base Monthly Rent for the
Option Period and be binding on Lessor and Lessee. Lessor and Lessee shall pay
the fee of their respective broker and shall share the cost of the third broker,
if necessary. Determination of FMV shall not include any interior improvements
made at Lessee’s sole expense of which Lessor requires Lessee to remove prior to
the expiration or earlier termination of this Lease.

CONTINGENCY   

37. Both Lessor and Lessee acknowledge that Lessee is concurrently entering into
a sublease agreement (attached hereto as Exhibit A) with Norian Corporation as
Sublessor. The effectiveness of this Lease agreement is subject to the full
execution of said sublease agreement.

    

THIS LEASE HAS BEEN PREPARED FOR SUBMISSION TO YOUR ATTORNEY WHO WILL REVIEW THE
DOCUMENT AND ASSIST YOU TO DETERMINE WHETHER YOUR LEGAL RIGHTS ARE ADEQUATELY
PROTECTED. RENAULT & HANDLEY IS NOT AUTHORIZED TO GIVE LEGAL AND TAX ADVICE. NO
REPRESENTATION OR RECOMMENDATION IS MADE BY RENAULT & HANDLEY OR ITS AGENTS OR
EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS
DOCUMENT OR ANY TRANSACTION RELATING THERETO. THESE ARE QUESTIONS FOR YOUR
ATTORNEY WITH WHOM YOU SHOULD CONSULT BEFORE SIGNING THIS DOCUMENT.

 

     IN WITNESS WHEREOF, Lessor and Lessee have executed these presents, the day
and year first above written.



--------------------------------------------------------------------------------

LESSOR

Renault & Handley Employees Investment Co.

  

LESSEE

Durect Corporation, a Delaware corporation

By:   

/s/ Raymond G. Handley

--------------------------------------------------------------------------------

   By:   

/s/ Thomas A. Schreck

--------------------------------------------------------------------------------

     Raymond G. Handley, President    Its:   

Chief Financial Officer

--------------------------------------------------------------------------------

Date:   

 

--------------------------------------------------------------------------------

   Date:   

November 26, 2003

--------------------------------------------------------------------------------

          By:   

/s/ Felix Theeuwes

--------------------------------------------------------------------------------

          Its:   

Chairman and Chief Scientific Officer

--------------------------------------------------------------------------------

          Date:   

December 2, 2003

--------------------------------------------------------------------------------